Citation Nr: 1531095	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  14-37 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a variously diagnosed psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from August 1972 to September 1973.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2014 rating decision by the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran's claim of service connection for a psychiatric disability has been adjudicated as limited to the psychiatric entity of PTSD (in accordance with his contentions).  However, as a claim of service connection for a particular psychiatric diagnosis encompasses all psychiatric disabilities, it will be addressed by the Board as a claim of service connection for a psychiatric disability, however diagnosed.
See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


REMAND

In his October 2014 VA Form 9, substantive appeal, the Veteran requested a Travel Board hearing.  He withdrew that request in February 2015 correspondence and instead requested a hearing before a Decision Review Officer (DRO).  The RO hearing was never scheduled (the case had been certified to the Board in December 2014).  Accordingly, the Board finds that due process requires a remand so the Veteran is afforded an opportunity to appear and present testimony before a DRO. 

The claims file also includes a diagnosis of depression.  As the VA examiner did not address whether the Veteran's depression is related to service, a supplemental opinion is necessary.

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a hearing before a DRO at the RO.  The Veteran and his representative are to be notified by letter of the date, time, and place of that hearing. 

2.  Please associate updated private and VA mental health records with the record on appeal.

3.  Arrange to have the Veteran's record forwarded to the June 2014 VA examiner for review and an addendum opinion regarding the likely etiology of his depression and any other additional psychiatric disorder newly diagnosed.  [If that provider is unavailable, the record should be forwarded to another opinion provider for review and the opinion sought.  If another examination is needed for the opinion sought, it should be arranged.]  The Veteran's entire record must be reviewed by the opinion provider.  The opinion provider is advised that the record reflects that the Veteran was discharged under honorable conditions based on unsuitability, apathy, defective attitude, or inability to expend effort constructively.  Based on review of the record, the opinion provider is requested respond to the following:

a. The opinion provider should opine as to whether it is at least as likely as not (a 50% or better probability) that depression (diagnosed during the appeal) is related to the Veteran's service; and

b. With respect to any other psychiatric disability diagnosed (other than PTSD, anxiety, or depression) during the appeal, the opinion provider should opine as to whether it is at least as likely as not (a 50% or better probability) that such is related to the Veteran's service.

The opinion provider must explain the rationale for all opinions.

3. Review the record and re-adjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


